— Order and judgment (one paper), Supreme Court, New York County (Greenfield, J.), entered April 24, 1984, awarding respondent arrears of child support of $38,000 “together with interest from the date such payments were originally due and owing” and the further sum of $7,000 as counsel fees, modified, on the law and the facts, to reduce by $6,100 the principal of $38,000 found due and owing, and the order and judgment otherwise affirmed, without costs or disbursements.
Judgment of the same court and Justice, entered May 15, 1984, granting to respondent the sum of $38,000, plus interest accrued of $12,345, modified, on the law and the facts, to reduce by $6,100 the principal sum of $38,000 found due, and to credit against the accrued interest of $12,345 interest on $3,500 from October 1,1976 to the date of the entry of judgment and interest on $2,600 from July 1,1977 to the date of the entry of judgment, and otherwise affirmed, without costs or disbursements.
Order, Supreme Court, New York County (Ostrau, J.), entered September 20,1984, granting respondent’s motion to direct that petitioner be removed and respondent substituted as custodian of bank accounts maintained on behalf of the daughter of the parties and granting respondent judgment for $7,000 for unpaid counsel fees and directing petitioner to pay respondent $350 for motion counsel fees, affirmed, without costs or disbursements.
The respondent’s counsel conceded on the argument of the appeal that there should be credited against the arrears of child support the sum of $6,100, representing two payments by the petitioner into a bank account maintained for the child, $3,500 in October 1976 and $2,600 in July 1977. We have examined the other points raised on appeal and find them without merit. Concur — Kupferman, J. P., Asch, Fein and Lynch, JJ.